Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 28 Sep 2021.
Claims 1-4 are currently pending and have been examined.

Claim Objections
Claim 1 is objected to because of the following informalities:  the third limitation recites “a computer processor configured to broadcast availability of one of the plurality of parking spaces over a network and the price for a parking space is determined by auction.” For purposes of examination, this is being interpreted as “a computer processor configured to broadcast availability of one of the plurality of parking spaces over a network [[and]] wherein the price for a parking space is determined by auction.” Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Step 1: the claims recite a system, which is a statutory category. 
Step 2A, prong 1: The independent claim recites broadcasting availability of one of a plurality of parking spaces in a parking facility; determining a price for the parking space based on an auction; displaying a winning bid to a driver of a vehicle, and allowing the vehicle to access the parking facility. Determining a price for a good or service is a fundamental economic practice, falling within the “certain methods of organizing human activity” grouping of abstract ideas. 
Step 2A, prong 2: This judicial exception is not integrated into a practical application because the additional elements are generically recited elements used to apply the abstract idea or to generally link the abstract idea to a technology or technical field. The additional elements in claim 1 are the parking facility having a plurality of parking spaces, the vehicle detection system, the computer processor, and the display. Applicant’s originally filed specification discloses that the vehicle detection system may be “license plate recognition cameras and vehicle type detection cameras and sensors” in [00017]. Cameras and sensors are generically recited computing elements. The display is not specifically defined, but paragraph [00013] discloses that a user’s mobile device might have a display, and [00023]-[00024] discusses the display in high level functional terms. Therefore, the display is a generically recited computing elements. A computer processor is a generically recited computing element. The parking facility having a plurality of parking spaces is the environment in which the system is to operate, which is analogous to a statement of intended use. The combination of these additional elements with the abstract idea is no more than mere instructions to apply the exception using generic computer elements as a tool or generally link the abstract idea to a technology or technological field. Therefore, in combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer as a tool. Thus, even when viewed as an ordered combination, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible.
Step 2A, prong 1: The dependent claims further define the abstract idea with additional rules for determining a price or steps to be followed. Claim 2 recites that the facility is a particular type of parking facility. Claims 3 and 4 recite using additional elements in the vehicle detection. Dependent claims are construed as incorporating all of the limitations of the claim[s] to which they refer. MPEP 608.01(n)(III). In this context, the dependent claims recite the abstract idea of determining a price for a parking garage, as recited in the independent claim. 
Step 2A, prong 2: This judicial exception is not integrated into a practical application because the additional elements are generically recited elements used to apply the abstract idea or to generally link the abstract idea to a technology or technical field. Claim 2 recites that the parking facility is a parking garage. Claim 3 recites that the vehicle detection system is a license plate recognition camera. Claim 4 recites that the vehicle detection system is a proximity sensor. As with claim 1, Applicant’s originally filed specification discloses that the vehicle detection system may be “license plate recognition cameras and vehicle type detection cameras and sensors” in [00017]. Paragraph [00026] discloses that the “proximity sensor or motion detector may be implemented by hardware, or they may be implemented by software.” Therefore, the cameras and sensors are generically recited computing elements. The combination of these additional elements with the abstract idea is no more than mere instructions to apply the exception using generic computer elements as a tool or generally link the abstract idea to a technology or technological field. Therefore, in combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea. 
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer as a tool. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more to the abstract idea. The claims are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20190385265 to Liu et. al. (“Liu”) in view of U.S. Patent Publication No. 20190043082 to Ornstein et. al. (“Ornstein”).
Claim 1
Liu discloses the following elements:
A system for determining prices of parking spaces, comprising: ([0022] a system for a user to access parking spaces at a parking facility, including prices)
a parking facility having plurality of parking spaces; ([0026] parking facilities have candidate parking spots)
a vehicle detection system proximal to the parking facility; ([0035] sensors installed within the parking facilities, such as cameras, pressure sensors, etc., can indicate attributes or locations of vehicles)
a computer processor configured to broadcast availability of one of the plurality of parking spaces over a network and the price for a parking space is determined by auction; ([0028] smart parking manager can output available parking options for display via a graphical user interface (GUI); see also fig. 1A, paragraph [0027] to see that the GUIs may be on user devices and receive the information over a network; [0051]-[0052] smart parking manager may be a cloud-based server or implemented via one or more computer processors; [0049] users can bid for available parking spots, and the fees and/or costs are based on the highest provided bid; system reserves spot for highest bid)
a display for displaying a winning bid to a driver of a vehicle; ([0050] system provides notifications to user devices regarding reservations; as above, user devices include GUIs)
. 
Applicant’s originally filed specification discloses that “if the head unit broadcasts the winning bid, the parking facility… opens the gate to the facility when the vehicle arrives” and similar language as in [00020]-[00021]. Therefore, the final limitation is read as incorporating a special definition, in which “allows the vehicle to access the parking facility” is limited to “opens the gate.” Liu also discloses that the system may include meters installed in the parking spots, and that the meters may exchange data with the user devices to determine that the proper vehicle is parked there during the reserved period as in [0036]-[0037]. Liu does not disclose opening a gate to allow a user to enter the facility. However, Ornstein discloses that a driver may use a driver device to enter through a gate of a parking lot in at least [0026] and [0037]. Parking garages and lots having actuating gates to permit access are well known in the art. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the device-based verification of Liu the device-based access permission as taught by Ornstein since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Specifically, it would have required no inventive effort to decide to meter the user entering and exiting the parking garage as opposed to the parking spot, and applying the device-based credentials to actuate the well-known parking facility gate would have been within the capabilities of one having ordinary skill in the art at the time the application was filed. 
Claim 2
Liu in view of Ornstein discloses the elements of claim 1, above. Liu also discloses:
wherein the parking facility is a parking garage. ([0019] parking facility may be a parking garage)
Claim 4
Liu in view of Ornstein discloses the elements of claim 1, above. Liu also discloses:
wherein the vehicle detection system is a proximity sensor. ([0035] sensors installed within the parking facilities, such as cameras, pressure sensors, etc., can indicate attributes or locations of vehicles)
Applicant’s originally filed specification discloses that “if the head unit broadcasts the winning bid, the parking facility… opens the gate to the facility when the vehicle arrives” and similar language as in [00020]-[00021]. Therefore, the final limitation is read as incorporating a special definition, in which “allows the vehicle to access the parking facility” is limited to “opens the gate.” Liu also discloses that the system may include meters installed in the parking spots, and that the meters may exchange data with the user devices to determine that the proper vehicle is parked there during the reserved period as in [0036]-[0037]. Liu does not disclose opening a gate to allow a user to enter the facility. However, Ornstein discloses that a driver may use a driver device to enter through a gate of a parking lot in at least [0026] and [0037]. Parking garages and lots having actuating gates to permit access are well known in the art. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the device-based verification of Liu the device-based access permission as taught by Ornstein since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Specifically, it would have required no inventive effort to decide to meter the user entering and exiting the parking garage as opposed to the parking spot, and applying the device-based credentials to actuate the well-known parking facility gate would have been within the capabilities of one having ordinary skill in the art at the time the application was filed. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20190385265 to Liu et. al. (“Liu”) in view of U.S. Patent Publication No. 20190043082 to Ornstein et. al. (“Ornstein”) and further in view of U.S. Patent Publication No. 20150242827 to Guo et. al. (“Guo”).
Claim 3
Liu in view of Ornstein discloses the elements of claim 1, above. Liu also discloses:
wherein the vehicle detection system is a . ([0035] sensors installed within the parking facilities, such as cameras, pressure sensors, etc., can indicate attributes or locations of vehicles; [0037] system may use information received by cameras etc. to determine whether certain parked vehicles have permission to park in certain spots)
Liu strongly suggests but does not explicitly disclose a license plate recognition camera, and Ornstein discloses actuating the barrier gate upon detecting the vehicle’s arrival. Guo discloses that a parking lot system may include known sensors, including a license plate reader, which reads license plates of vehicles entering/exiting lots and garages. Guo, paragraphs [0035]-[0036]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the vehicle arrival actuation based on detected vehicle information as taught by Liu in view of Ornstein the license plate reader at the entry/exit as taught by Guo in order to “allow[] for the parking lot system to keep track of the time each vehicle has spent in the lot, without first issuing it a ticket.” Guo, paragraph 0035]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505. The examiner can normally be reached M-F 10:30 AM to 8:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571)270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHELLE E CAREY/Examiner, Art Unit 3628